DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed on November 30, 2020 in which claims 1-13 are presented for examination.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention generally relates to a system and method of sensing and responding to service discoveries on a consumer’s machine and, more particularly, to a system and method of sensing (discovering) service needs on a consumer’s machine using a resident Daemon, and responding to the service discoveries using an extension of Universal Description, Discovery and Integration (UDDI). The closest prior art of record, Szabo US Patent No. 8,370,362 and King et al. 8,019,648, disclose similar methodology. However, the closest prior art of record failed to show “computer program product for deploying an application for discovering and providing consumer services in a computing environment, the computer program product comprising a computer readable hardware storage device having readable program code stored on the computer readable hardware storage device, the program code comprising: program code to scan, by a third party computing device, for keywords to be added to a master keyword list; program code to check, by the third party computing device, for duplicates of the keywords prior to placing the keywords into the master keyword list; and program code to automatically notify of applicable services, wherein: a keyword matches service information of a first service machine of a plurality of service machines in a keyword list maintained by the third party computing device; and the third party computing device is external to a local machine and provides a bridge between the local machine and the plurality of service machines.” These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-13, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 8, 2021